                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



NORTHERN ALASKA
ENVIRONMENTAL CENTER, et al.,

                  Plaintiffs,
            v.

DEBRA HAALAND, in her official                  Case No. 3:20-cv-00187-SLG
capacity as Secretary of the U.S.
Department of the Interior, et al.,

                  Defendants,

            and

AMBLER METALS, LLC, et al.,

                  Intervenor-Defendants.


        ORDER RE MOTION TO INTERVENE AND JOINT STIPULATION

      Before the Court at Docket 54 is NANA Regional Corporation, Inc.’s

Unopposed Motion to Intervene and Memorandum in Support. Plaintiffs do not

oppose the motion subject to certain conditions to which NANA Regional Corporation,

Inc. (“NANA”) has agreed and which are contained in the parties’ stipulation at Docket

57. Federal Defendants take no position on the motion. Intervenor-Defendants do

not object to the motion.

      Good cause being shown, it is hereby ORDERED that the motion to intervene

is GRANTED. NANA is hereby admitted into this litigation as an intervenor-defendant




         Case 3:20-cv-00187-SLG Document 60 Filed 05/19/21 Page 1 of 2
with full rights of participation. NANA shall file a clean copy of its answer within 7

days of this order (see Docket 54-1).

       Also before the Court at Docket 57 is NANA and Plaintiffs’ Joint Stipulation as

to Motion to Intervene by NANA Regional Corporation, Inc. The Court has reviewed

and ACCEPTS the joint stipulation. The parties shall abide by the terms of their joint

stipulation.

       DATED this 19th day of May, 2021 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00187-SLG, NAEC, et al. v. Haaland, et al.
Order re
Page 2 of 2
          Case 3:20-cv-00187-SLG Document 60 Filed 05/19/21 Page 2 of 2
